DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a transmission apparatus in claims 1 and 11 (paragraph [0041]: e.g., The laser diode 26, which is part of the transmission apparatus, emits laser radiation 20 in the distance measurement direction 24).
a reception apparatus in claims 1 and 11 (36 @ figure 1a and paragraph [0036]).
at least one computing unit in claim 11 (paragraph [0039]: e.g., the computing unit is furthermore intended and set up to correct a parallax error in the dataset).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,226,404. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitation of claims 1-10 of U.S. Patent No. 11,226,404 is anticipated to claims 1 and 10-13 of the Present Invention.
Regarding claim 1; the claim 1 lines 1-15 and claim 2 lines 1-4 of U.S. Patent No. 11,226,404 discloses all features in the claimed invention.
Regarding claim 10; the claim 2 lines 1-4 and claim 3 lines 1-3 of U.S. Patent No. 11,226,404 discloses all features in the claimed invention.
Regarding claim 11; the claim 10 lines 1-12 and claim 2 lines 1-4 of U.S. Patent No. 11,226,404 discloses all features in the claimed invention.
Regarding claim 13; the claim 1 lines 1-3 of U.S. Patent No. 11,226,404 discloses all features in the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giger (US 2015/0109407) in view of Schmidt et al (US Patent No. 8,531,562).
Regarding claims 1 and 11; Giger discloses a laser distance measurement method and device (1 @ figures 1a and 5a) for the contactless measurement of a distance (13 @ figure 1a) to a target point (10 @ figure 1a) of a section (15 @ figures 1a-1b), the laser distance measurement device (1 @ figures 1a-1b and 5a) comprising: 
laser emission unit 21 @ figures 1a and 5a) configured to emit laser radiation (7 @ figure 1a) to the target point (10 @ figure 1a);
a reception apparatus (laser receiving unit 22 @ figures 1a and 5a) having a detection surface (figures 1a-1b and 5a) configured to acquire reflected laser radiation (7 @ figures 1a-1b) from the target point (10 @ figures 1a-1b); 
a camera (41 @ figure 5a) configured to acquire at least one image of at least one target environment (51-55 @ figure 6a-6b, 7a-7b and paragraph [0067]: e.g., a camera of the image acquisition unit 40 captures a second target image 52 of the measurement environment, wherein the first and second target images have an overlapping common image region 56) of the target point (10 @ figures 1a and 7a); and 
a screen (23 @ figure 1a) configured to output a display of the at least one image (51 @ figures 6a-6b and 7a and paragraph [0067]: e.g., a camera of the image acquisition unit 40 captures a second target image 52 of the measurement environment, wherein the first and second target images have an overlapping common image region 56) overlaid with a marker of the target point (10 @ figure 7a). See figures 1-10
Giger discloses all of feature of claimed invention except for at least one computing unit configured to correct a parallax error in the display of the at least one image overlaid with the marker of the target point based on an estimated distance to the target point. However, Schmidt et al teaches that it is known in the art to provide at least one computing unit (figures 3-4 and col.12 lines 53-57: e.g., all of the image display techniques described for the camera can also be implemented in software that runs on a PC host computer and can be applied to images captured by the camera) configured to correct a parallax error (col.5 lines 60-67: e.g., the parallax error is corrected electronically using software manipulations. This provides the capability to electronically correct the displayed images for parallax and col.6 lines 14-39: e.g., parallax error corrections are based on the infrared focus distance as will be described hereinafter. However, parallax error may also be corrected by determining the distance from the target image (other than via focus distance) by schemes known to those of ordinary skill in the art) in the display of the at least one image (laser spot image 210 @ figure 21) overlaid with the marker (212 @ figure 21 and col.14 lines 20-39: e.g., operator marks the laser spot 210 on the display with a marking 212 such as a circle (see FIG. 21) ) of the target point based on an estimated distance of the target point (col.7 lines 66 to col.8 lines 23: e.g.,  This focus position is used to derive an estimate of the distance to the target. The infrared lens focus position provides an especially convenient estimate of distance because typical infrared lenses have a low F-number, resulting in a shallow depth of field).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine laser distance measurement method and device of Giger with at least one computing unit configured to correct a parallax error in the display of the at least one image overlaid with the marker of the target point based on an estimated distance to the target point as taught by Schmidt et al for the purpose of reducing parallax error by minimizing the distance.
Regarding claim 2; Giger discloses all of feature of claimed invention except for determining the estimated distance based on a position of a light spot brought about by the reflected laser radiation on the detection surface. However, Schmidt et al teaches that it is known in the art to provide determining the estimated distance based on a position of a light spot brought about by the reflected laser radiation on the detection surface (col.8 lines 1-23: e.g., This focus position is used to derive an estimate of the distance to the target. The infrared lens focus position provides an especially convenient estimate of distance because typical infrared lenses have a low F-number, resulting in a shallow depth of field.). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine laser distance measurement method and device of Giger with limitation above as taught by Schmidt et al for the purpose of reducing parallax error by minimizing the distance.
Regarding claim 3; Giger discloses all of feature of claimed invention except for determining the estimated distance is determined from based on a size of a light spot brought about by the reflected laser radiation on the detection surface. However, Schmidt et al teaches that it is known in the art to provide determining the estimated distance is determined from based on a size of a light spot brought about by the reflected laser radiation on the detection surface (col.8 lines 45-51: e.g., In addition, it can be the spot size is a function of distance and the embodiments of the invention have the ability to measure (or rather estimate) distance that is needed to correct parallax error, spot size can be calculated as a function of distance and displayed to the camera operator via the display). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine laser distance measurement method and device of Giger with limitation above as taught by Schmidt et al for the purpose of reducing parallax error by minimizing the distance.
Regarding claim 4; Giger discloses all of feature of claimed invention except for determining the size of the light spot based on a surface area covered by the light spot on the detection surface. However, Schmidt et al teaches that it is known in the art to provide determining the size of the light spot (col.8 lines 45-51) based on a surface area covered by the light spot (214, 212 @ figures 22-23) on the detection surface (figures 22-23). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine laser distance measurement method and device of Giger with limitation above as taught by Schmidt et al for the purpose of reducing parallax error by minimizing the distance.
Regarding claim 5; Giger in view of Schmidt et al combinatiomn discloses all of feature of claimed invention except for determining the size of the light spot based on a length of a section of a surface area covered by the light spot on the detection surface. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine laser distance measurement method and device of Giger with limitation above for of reducing parallax error by minimizing the distance, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 10; Giger discloses all of feature of claimed invention except for correcting the parallax error in the display of the at least one image overlaid with the marker of the target point by adjusting a relative position of the at least one image and of the marker with respect to one another. figure 10 and col.3 lines 59-60: e.g., images corrected for parallax error) in the display of the at least one image overlaid with the marker of the target point (figures 20-28 and col.13 lines 44-67: e.g., the laser pointer spot 100 on the target can be seen in the visible-light image (FIG. 24) and in the blended visible-light and infrared image that has been corrected for parallax error (FIG. 25). As noted above, the correction for parallax error registers the IR imagery with the VL imagery on the display. Because the laser pointer is mounted so close to the VL lens, as shown in FIG. 1, correction for parallax between the IR and VL imagery also effectively corrects any parallax error between the IR imagery and the laser pointer) by adjusting a relative position of the at least one image and of the marker with respect to one another (col.2 lines 45-61: e.g., The method includes viewing the hot spot on a blended image of the object being shown on a camera display. The blended image is a blend of an IR and visible light (VL) image of the object captured with lenses offset from each other, resulting in a parallax error. The method includes registering the IR and VL images to correct the parallax error and viewing a marking spot on the blended image. The marking spot is projected by a camera pointer along a trajectory approximately equal to the optical axis of the VL lens. The method also includes re-positioning the pointer to project the marking spot onto the hot spot of the object by moving the camera while monitoring movement of the marking spot on the displayed blended image until a location of the marking spot coincides with a position of the hot spot on the displayed blended image). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine laser distance measurement method and device of Giger with limitation above as taught by Schmidt et al for the purpose of reducing parallax error by minimizing the distance.
Regarding claim 13; Giger discloses the laser distance measurement device (1 @ figure 1a) is a hand-held laser distance measurement device (paragraph [0053]: e.g., a generic handheld distance measurement device 1 for measuring distances in an exterior view).




Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Giger in view of Schmidt et al as applied to claim 1 above, and further in view of Salmon (US 2003/0163042).
Regarding claims 7-8; Giger in view of Schmidt et al combination discloses all of feature of claimed invention except for determining the estimated distance based on a radiometric measured value, wherein the radiometric measured value is a signal amplitude of the reflected laser radiation received by the detection surface. However, Salmon teaches that it is known in the art to provide a processor (22 @ figure 1) coupled to fringe detector (20 @ figure 1) for determining the estimated distance (d @ figure 1 and paragraph [118]: e.g., an object 26 to be detected, for example a bone or an explosive device, lies at a depth, d, beneath a surface 28… paragraphs [0140]-[0141]: e.g., an estimated fringe spacing to estimate the depth, d. Thus the existence of the object, and its depth beneath the surface) based on a radiometric measured value (a multichannel narrow band radiometer 18 @ figure 1), wherein the radiometric measured value is a signal amplitude of the reflected laser radiation received by the detection surface (28 @ figure 1 and paragraph [0143]: e.g., In order to determine the amplitude of the oscillation of the radiometric cavity fringes the processing means must remove a dc background component from the amplitude vs frequency plot (as shown in FIG. 4) and determine the oscillation amplitude  with respect to a zero background level). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine laser distance measurement method and device of Giger with limitation above as taught by Salmon for the purpose of improving signal to noise ratio achieved in the detection of an object.
Regarding claim 9; Giger in view of Schmidt et al combination discloses all of feature of claimed invention except for the radiometric measured value is a signal-to-noise ratio of the reflected laser radiation received by the detection surface. However, Salmon teaches that it is known in the art to provide the radiometric measured value of the radiometer (36 @ figure 2) is a signal-to-noise ratio of the reflected laser radiation (paragraph [0010] and 0132]: e.g., The feed horn 32 not only emits the amplifier noise, TN, but also collects the radiometric cavity fringes caused by the standing waves and passes them to the ) received by the detection surface (40 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine laser distance measurement method and device of Giger with limitation above as taught by Salmon for the purpose of improving signal to noise ratio achieved in the detection of an object.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Giger in view of Schmidt et al as applied to claim 11 above, and further in view of Schmidke (US 2017/0074975).
Regarding claim 12; Giger in view of Schmidt et al combination discloses all of feature of claimed invention except for the detection surface of the reception apparatus is a single-photon avalanche photodiode array. However, Salmon teaches that it is known in the art to provide the detection surface of the reception apparatus (laser distance meter 1 @ figure 1) is a single-photon avalanche photodiode array (paragraph [0049]: e.g., a light detector 7 such as, for example, a SPAD or an array of SPADs, and an electronic control and analyzing unit 9). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine laser distance measurement method and device of Giger with limitation above as taught by Schmidtke for the purpose of determining accurately and rapidly a distance between the laser distance meter and a target object simply.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for operating a laser distance measurement device comprising all the specific elements with the the determining the size of the light spot further comprising: determining the size of the light spot based on a number of illuminated pixels of a pixel row of the detection surface that lies substantially in a parallax plane in set forth of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Schmidtke et al (US 20160003944) discloses a distance measuring device comprising at least one distance measuring unit, which is in particular suitable for a contactless distance measurement, which has at least one transmission device for emitting reference and measurement radiation and at least one sensor device for detecting reference and measurement radiation.
2) Hallett (US Patent No. 9,443,311) discloses a method and a system in which an image of an object having a tip end and a plurality of markings disposed on an outer surface is acquired, a distance between the measurement system and each of the plurality of markings and a plurality of angles at which the object is positioned in the three-dimensional space are determined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




March 10, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886